DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, lines 15-18 regarding HVAC system, filed 8/18/2022, with respect to the rejection of claim 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Scheucher [US 20070188137 A1].
Applicant's arguments filed 8/18/2022 see page 8, lines 15-18 regarding DC/DC converter operation have been fully considered but they are not persuasive. 
Regarding claim 1, Tanka discloses, “a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, paragraph [0007]”, clearly explains that the operation of DC/DC power converters can be control by a control unit( 10, fig 1, in Tanaka) based on the temperature information of the battery string. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation  on line 9, “at least one of heating, ventilation and air conditioning (HVAC) system” , and the claim also recites on line 13-14 “determining DC/DC converter operating commands and HVAC operating commands” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, the examiner will consider the recitation "at least one heating, ventilation, and air conditioning (HVAC) system;" as:
-- an HVAC system, comprising at least one of heating, ventilation and air conditioning; --
The claim recites "at least one heating, ventilation, and air conditioning (HVAC) system;" which is the broader recitation as it only requires either a heating, or air conditioning HVAC. The claim however, recites "determining DC/DC converter operating commands and HVAC operating commands" which requires the presence of the air conditioning HVAC, making it narrower than the preceding recitation.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “operating the DC/DC converter and the HVAC system in response to at least one of the DC/DC converter operating commands and the HVAC operating commands.”, which is not correct. Because the DC/DC converter will operate only when it get DC/DC converter operating command and the HVAC system operate when it get HVAC operating command. Both of them could not work with just at least one operating command. 
For examination purpose, the examiner read the claim as “ operating one or both of the DC/DC converter and the HVAC system in response to at least one of the DC/DC converter operating commands and the HVAC operating commands.”
Claim 2 is dependent on claim1 and rejected for same reason.
Claim 3 is rejected as being indefinite as described above for the claim 1. 
Claims 4-15 are dependent on claim 3 and rejected for the same reason. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1], and further in view of Scheucher [US 20070188137 A1]. 
Regarding claim 1, Tanaka discloses an energy storage system (1, fig 1) comprising: 
a DC bus (DC bus line 6, fig 1); a plurality of battery strings (storage battery 8a, 8b, 8c, fig 1), each battery string comprising batteries coupled electrically together (storage batteries are electrically connected in fig 1);
 a plurality of DC/DC converters (DC/DC converters , 9a, 9b, 9c, fig 1) electrically coupling respective battery strings to the DC bus (9a converter connected to 8a, 9b connected to 8b, 9c connected to 8c, fig 1); an enclosure housing the battery strings and the DC/DC converters (various types of converters are contained together with the storage battery 8 in the same cabinet, paragraph [0062]); and a temperature control system (the control device 10+the temperature detection device 15, fig 1, paragraph [0034]) comprising: a controller programmed to execute a method of: 
predicting heat loads for respective battery strings within the enclosure (the temperature detection device 15 is configured to output the information of the temperature state of the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c as a temperature information acquisition device and to cause the current detection device 13 and the voltage detection device 14 to output the information of the operating states of the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c in the temperature state [0034] ), wherein the heat loads comprise external heat loads (considering the external temperature exposure, paragraph [0005]) and internal heat loads (internal increase of temperature calculation of the batteries, paragraph [0034] ); determining of DC/DC converter operating commands based on the respective predicted heat loads to control the actual heat loads of the respective battery strings; and operating the DC/DC converter in response to the DC/DC converter operating commands (a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, paragraph [0007]). But Tanaka is silent over the HVAC system and its control command.
Scheucher discloses a temperature control system (two fans 117 +vents 117A connected at the door of batteries pack enclosure, fig 1) comprising: at least one heating, ventilation, and air conditioning (HVAC) system(two fans 117 +vents 117A connected at the door of batteries pack enclosure, fig 1)  .
predicting heat loads for respective battery strings within the enclosure, wherein the heat loads comprise external heat loads and internal heat loads; determining of HVAC operating commands based on the respective predicted heat loads to control the actual heat loads of the respective battery strings (A fan inside the power supply, controlled by MCU 495, may be used to produce the desired air flow. The power supply may control the amount of warm air, if any, based upon its measurement of external temperature, its measurement of its internal air temperature, paragraph [0234]); 
and operating the HVAC system in response to the HVAC operating commands (In this way cooling of power conversion elements and other electronic and electrical elements housed on motherboard 120 is efficiently accomplished. Operation of the fans 117 is controlled by the microprocessor 495 based on various temperature measurements. Paragraph [0155], fig 1B).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s battery cooling concept can elongate the battery life. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 2, Tanaka discloses the energy storage system of claim 1 in view of Scheucher, Tanaka further discloses the external heat loads comprise at least one of the sun loading, wind loading and external temperature (considering the external temperature exposure, paragraph [0005]), the internal heat loads comprise at least one of battery loads and HVAC loads (internal increase of temperature calculation of the batteries, paragraph [0034]), and the determining one or both of DC/DC converter operating commands and HVAC operating commands includes (a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, paragraph [0007]): determining the DC/DC operating commands to redistribute battery string loading to avoid degradation of at least one battery string having a higher predicted heat load than at least one other battery string (the replacement times of the storage batteries can be adjusted by controlling the progress of degradation and all storage batteries can be replaced substantially at the same time, abstract, Paragraph [0007], [0008], claim 12). But Tanaka is silent over the HVAC system.
Scheucher discloses determining HVAC operating commands to provide pre-cooling for at least one portion of the enclosure (A fan inside the power supply, controlled by MCU 495, may be used to produce the desired air flow. The power supply may control the amount of warm air, if any, based upon its measurement of external temperature, its measurement of its internal air temperature, paragraph [0234]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s battery cooling concept can elongate the battery life. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 3, Tanaka discloses a method for controlling temperature in an energy storage system(1, fig 1)  comprising a DC bus (DC bus line 6, fig 1); a plurality of battery strings (storage battery 8a, 8b, 8c, fig 1), each battery string comprising batteries coupled together(storage batteries are electrically connected in fig 1); 
DC/DC converters (DC/DC converters , 9a, 9b, 9c, fig 1) electrically coupling respective battery strings to the DC bus (9a converter connected to 8a, 9b connected to 8b, 9c connected to 8c, fig 1); an enclosure housing the battery strings and the DC/DC converters (various types of converters are contained together with the storage battery 8 in the same cabinet, paragraph [0062]), the method comprising:
 predicting heat loads for respective battery strings within the enclosure (the temperature detection device 15 is configured to output the information of the temperature state of the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c as a temperature information acquisition device and to cause the current detection device 13 and the voltage detection device 14 to output the information of the operating states of the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c in the temperature state [0034] ), wherein the heat loads comprise external heat loads (considering the external temperature exposure, paragraph [0005]) and internal heat loads (internal increase of temperature calculation of the batteries, paragraph [0034] ); 
determining of DC/DC converter operating commands based on the respective predicted heat loads to control the actual heat loads of the respective battery strings; and operating the DC/DC converter in response to the DC/DC converter operating commands (a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, paragraph [0007]). But Tanaka is silent over the HVAC system and its control command.
Scheucher discloses at least one heating, ventilation, and air conditioning (HVAC) system(two fans 117 +vents 117A connected at the door of batteries pack enclosure, fig 1)  .
predicting heat loads for respective battery strings within the enclosure, wherein the heat loads comprise external heat loads and internal heat loads; determining of HVAC operating commands based on the respective predicted heat loads to control the actual heat loads of the respective battery strings (A fan inside the power supply, controlled by MCU 495, may be used to produce the desired air flow. The power supply may control the amount of warm air, if any, based upon its measurement of external temperature, its measurement of its internal air temperature, paragraph [0234]); 
and operating the HVAC system in response to the HVAC operating commands (In this way cooling of power conversion elements and other electronic and electrical elements housed on motherboard 120 is efficiently accomplished. Operation of the fans 117 is controlled by the microprocessor 495 based on various temperature measurements. Paragraph [0155], fig 1B).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s battery cooling concept can save the battery life for longer. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 4, Tanaka discloses the method of controlling the temperature of the batteries in view of Scheucher in claim 3, Tanaka further discloses the external heat loads comprise at least one of the sun loading, wind loading and external temperature, (three storage batteries are installed as described above and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries. When lithium-ion batteries are used as the storage batteries, if the temperatures of the storage batteries exceed 35° C., the progress of degradation is accelerated. When there are storage batteries having different progress of degradation caused by installation conditions and the like, the replacement times of the storage batteries differ and the maintainability is reduced, Paragraph [0005]).
Regarding claim 6, Tanaka discloses the method of claim 4 in view of Scheucher, Tanaka further discloses that the internal heat loads comprise battery loads (internal increase of temperature calculation of the batteries, paragraph [0034]). Tanaka is silent over the HVAC load. 
Scheucher discloses HVAC load (heat is generated inside the power supply as a result of operation of voltage conversion units, charging of batteries, and power dissipation in the electronic and electrical components of the power supply system in general. Paragraph [0234]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s HVAC system for the cooling of battery pack enclosure. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 7, Tanaka discloses the method of claim 6 in view of Scheucher,	Tanaka discloses predicting the heat loads is based at least in part on at least one of battery age, battery degradation, battery charging, battery discharging, HVAC capacity, HVAC status, HVAC degradation, air flow dead zones in the enclosure, DC/DC converter status, or DC/DC converter aging. (a plurality of storage battery power converters provided for each of a plurality of storage batteries used as input power supplies, the storage battery power converters operating the storage batteries in parallel; a degradation information acquisition device that acquires degradation information of the storage batteries; a temperature information acquisition device that detects temperature information of the storage batteries; and a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, wherein, based on progress of degradation of the storage batteries acquired by the degradation information acquisition device, the control device controls charge and discharge of the storage batteries by performing: an operation for making a usable temperature range of a storage battery of the storage batteries that has been more degraded equal to or smaller than the usable temperature range of a storage battery of the storage batteries that has been less degraded, and at least one of an operation for making a maximum charge and discharge current with respect to a storage battery temperature of the storage battery having been more degraded equal to or smaller than the maximum charge and discharge current of the storage battery having been less degraded and an operation for making a usable voltage range with respect to the storage battery temperature of the storage battery having been more degraded equal to or smaller than the usable voltage range of the storage battery having been less degraded, Claim 1).
Regarding claim 9, Tanaka discloses the method of claim 3 in view of Scheucher, Tanaka further discloses determining DC/DC converter operating commands comprises determining DC/DC converter switching signals to redistribute battery string loading to avoid degradation of at least one battery string having a higher predicted heat load than at least one other battery string (In embodiment 1, by switching between the limitation tables of the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c at predetermined intervals depending on the progress of degradation to match the degrees of progress of the first storage battery Sa, the second storage battery 8b, and the third storage battery 8c, so that the first storage battery 8a, the second storage battery 8b, and the third storage battery 8c can be replaced substantially at the same time, Paragraph [0007], [0097], [0096], [0095]).
Regarding claim 10, Tanaka discloses the method of claim 9 in view of Scheucher, Tanaka discloses determining the DC/DC converter operating commands comprises determining DC/DC switching signals to increase a battery string load on one or more battery strings for a first period of time and then increase a battery string load on one or more different battery strings for a second period of time. (For example, when the supply power Pl of the first storage battery Sa is insufficient, the output voltage of the first storage battery DC-DC converter 9a connected to the first storage battery 8a is reduced to the value corresponding to the supply power Pl of the first storage battery 8a. However, the power that cannot be covered by the first storage battery 8a is automatically covered by the other batteries, which are the second storage battery 8b and the third storage battery 8c, the bus line voltage is kept at the first control target voltage and power is supplied to the load 3 normally Paragraph [0157]).
Regarding claim 11, Tanaka discloses the method of claim 3 in view of Scheucher, Scheucher discloses determining the HVAC operating commands comprises determining levels of heating or cooling for first HVAC system and a second HVAC system (Operation of the fans 117 is controlled by the microprocessor 495 based on various temperature measurements, paragraph [0155]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s HVAC system for the cooling of battery pack enclosure. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 12, Tanaka discloses the method of claim 3 in view of Scheucher, Tanaka further discloses determining the operating commands comprises determining both DC/DC converter operating commands (a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, paragraph [0007]). But Tanaka is silent over the HVAC system.
Scheucher discloses determining HVAC operating command (paragraph [0155]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s HVAC system for the cooling of battery pack enclosure. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka.
Regarding claim 13, Tanaka discloses the method of claim 3 in view of Scheucher, Tanaka further discloses wherein predicting the heat loads is based at least in part on sun loading. (three storage batteries are installed and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries, Paragraph [0005]).
Regarding claim 14, Tanaka discloses the method of claim 13 in view of Scheucher, Tanaka further discloses the DC/DC converter operating commands comprises determining DC/DC operating commands to generate a lower battery string load on a first battery string situated in a first portion of the enclosure more impacted by the sun loading relative to a second battery string in a second portion of the enclosure (three storage batteries are installed as described above and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries, Paragraph [0005], Paragraph [0031]).
Claims 5, 16, 17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1] and  Scheucher [US 20070188137 A1]. as applied to claim 3 above, and further in view of WO 2016/113925 by Inoue et al. (please refer to EP 3 247 016 also attached for a translation).
Regarding claim 5, Tanaka discloses the method of claim 4 in view of Scheucher, But Tanaka and Scheuher are silent over the obtaining weather data, obtaining external temperature data, using site information, or using layout information. 
Inoue discloses predicting the heat loads is based at least in a part on at least one of obtaining weather data, obtaining external temperature data, using site information, or using layout information (a control system for determining an operating plan based on a schedule compiled based on actual weather forecast records, a database of energy generation records, and a database of power supply and demand records, an energy storing device state evaluation function, and weather forecast information is disclosed in PTL 2. Paragraph [0006], [0040]).
It would have been oblivious to a person of ordinary skill in the at the time the application was filed, to use the teaching of Inoue of predicting heat load from the weather data, external air temperature and using the site information  with the consideration given here can advance the efficiency of a heat storing device and provide limits on charging and discharging currents of a storage battery  according to external air temperature, (introduction).
Regarding claim 16, Tanka discloses a method for controlling temperature in an energy storage system having a plurality of energy storage devices housed in a container (various type of converters are contained together with the storage battery in same cabinet, paragraph [00062]). But Tanaka is silent over HVAC system.
Scheucher discloses determining an operating command for at least heating, ventilation, and air conditioning (HVAC) components of an HVAC system based on the external temperature (can be according to adjusted weather forecast temperature); and operating at least one of the (HVAC) components in response to the operating command (A fan inside the power supply, controlled by MCU 495, may be used to produce the desired air flow. The power supply may control the amount of warm air, if any, based upon its measurement of external temperature, its measurement of its internal air temperature, paragraph [0234]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Scheucher’s HVAC system for the cooling of battery pack enclosure. The charging and discharging of battery include the chemical reactions. Chemical reactions are driven by voltage or temperature, so the hotter the battery is, the faster the chemical reaction will occur. While increased temperature can provide increased performance, the rate of unwanted chemical reaction will go up, resulting in loss of battery life faster. In order to elongate the life a battery, a reasonable cooling system can be installed inside the battery housing like Scheucher’s cooling system in Tanaka. But Tanaka and Scheucher silent over the method involves weather forecast details.
Inoue discloses the method comprising: obtaining a weather forecast for a region the container is located, (The CPU 110, on ascertaining the operating state of each device, issues an instruction to the Ethernet communication I/F unit 114 to obtain weather forecast information including air temperature prediction information from the cloud server 31 . paragraph [0052], [0053] ) measuring a local parameter representative of solar radiation in the vicinity of the container, (prediction result of solar radiation amount prediction information, Paragraph[0043]) adjusting the weather forecast based at least in part on the local parameter, (it is assumed that a database table for each kind of weather information is provided every month as a database for air temperature prediction. A configuration may also be such that the databases for solar radiation prediction and air temperature prediction are provided every day, every week, or every season. Paragraph [0083], [0084, 0085]).
It would have been obvious to a person of ordinary skill in the art at the time the
invention was filed, to use the teaching of Inoue of weather forecasting system and heat pump, the storage device can manage properly and the power consumption cost can be reduced.  (paragraph [0134]).
		Regarding claim 17, Tanaka discloses the method of claim 16 in view of Scheucher and Inoue, Tanaka further discloses measuring the local parameter comprises measuring a voltage and a current from a solar panel (FIG. 2 illustrates an example of the power-voltage characteristics of the solar battery 4. The horizontal axis represents the voltage value of the solar battery 4 and the vertical axis represents the value of generated power by the solar battery 4, paragraph [00036]) coupled to the energy storage system (figure 1, solar battery 4).
Regarding claim 20, Tanaka discloses the method of claim 16 in view of Scheucher and Inoue, Tanaka further discloses a load profile of the energy storage devices, and wherein determining the operating command is further based at least in part on the load profile (paragraph [0068], [0069], and [0070]).
Regarding claim 21, Tanaka discloses the method of claim 16 in view of Scheucher and Inoue, Tanaka further discloses measuring an additional local parameter, the additional local parameter representative of temperature in the vicinity of the container (a temperature information acquisition device that detects temperature information of the storage batteries, claim 1) and determining a timing of sending the operating command based at least in part on the additional local parameter, (the amount of charge and discharge power, the average value, the maximum value, and the minimum value of the storage battery temperature, the holding time (status information) when the SoC is 0.8 or more that are measured by the degradation detection device 12. The collected data is sent to the HEMS. Paragraph [0096]).
Regarding claim 24, Tanaka discloses the method of claim 17 in view of Scheucher and Inoue, Tanaka discloses measuring the local parameter comprises measuring a voltage and a current from the solar panel situated on top of the container, (figure 1, element 4).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1] and  Scheucher [US 20070188137 A1]. as applied to claim 3 above, and further in view of Takeda [EP 2797158].
Regarding claim 8, Tanaka discloses the method of claim 3 in view of Scheucher, but Tanaka and Scheucher are silent over the DC/DC converter fan.
Takeda discloses that the energy storage system further comprises DC/DC converter fans (a plurality of battery modules is accommodated, wherein the battery sub racks each include a first fan, introduction) , and wherein determining the DC/DC converter operating commands comprises determining at least one of DC/DC converter fan speeds or DC/DC converter switching signals.( In the interior of the battery rack 1, the battery modules M11 to M1 n are connected in series, and the control apparatus 8 monitors the voltages at both ends of the respective battery modules. A switch 12 is provided on part of a series circuit of the battery module, and the switch 12 can be opened and closed by an operation signal from the control apparatus 8. Paragraph [0031]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of controlling the speed of fan or DC/DC converter switching give benefit of keeping the temperature of the battery pack in suitable range.  
Regarding claim 15, Tanaka discloses the method of claim 3 in view of Scheucher, but Tanaka and Scheucher are silent over degradation of HVAC system. 
Takeda discloses determining the HVAC operating commands comprises, when at least one HVAC system is degraded (individual fan operation commands Tm and the leakage sub-rack information pieces of individual fans 7 mounted on the battery rack 1 are input to the individual fan control computing unit 113.paragraph [0022], [0023]), determining HVAC operating commands to start the HVAC system earlier or to run the HVAC at a higher rate earlier, (the rating air volume of the collective fans 3 is larger than that of each of the individual fans, paragraph [0024]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Takeda the working of HVAC system can give the  benefit of keeping the temperature of the battery pack in suitable range if one fan is dead.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1],  Scheucher [US 20070188137 A1] and WO 2016/113925 by Inoue et al. (please refer to EP 3 247 016 also attached for a translation), and further in view of Tyagi [US 20190265387].
 Regarding claim 18, Tanaka discloses the method of claim 16 in view of Scheucher and Inoue, but the references are silent over weather forecast model. 
Tyagi discloses wherein obtaining the weather forecast comprises using a model based on historical data, using publicly available weather forecast information, or using a combination of a model based on historical data and publicly available weather forecast information. (In order to be able to model, predict and control weather, a large volume of data with long historical trends and systematic analysis is required. This requires thousands of nodes with sensors that are consistently designed and programmed to collect coordinated vital information, Paragraph [0100]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Tyagi weather model and the predictive algorithms may then be used to drive larger area and longer term coordinated perturbations that are engineered to guide the weather and climate to a desired state (paragraph[0025]).
Regarding claim 19, Tanaka discloses the method of claim 17 in view of Scheucher and Inoue, but the references are silent over weather forecast model.
Tyagi discloses wherein obtaining the weather forecast comprises using a model based on historical data, and further including adjusting the weather forecast by calibrating the model (These numerical model simulations use the data collection of wind, surface temperature over large areas to refine numerical weather prediction. These simulation models are then calibrated against historical and episodic data, and refined based on the derived fits, paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Tyagi weather model and the predictive algorithms may then be used to drive larger area and longer term coordinated perturbations that are engineered to guide the weather and climate to a desired state (paragraph[0025]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1],  Scheucher [US 20070188137 A1] and Inoue [EP 3247016]. as applied to claim 16, and 17 above, and further in view of Se [KR 20120000492]. 
Regarding claim 22, Tanaka discloses the method of claim 21 in view of Scheucher and Inoue, but the references are silent over temperature sensor located between exterior and interior portions of a wall of the container.
Se discloses the additional local parameter comprises a temperature obtained from a sensor located between exterior and interior portions of a wall of the container. ( A road melting tank having a structure in which a temperature sensor measuring the temperature of oil contained between walls is installed in a container is proposed, Paragraph [0007]).
  It would have been obvious to a person of ordinary skill in the art at the time the application was, to use the teaching of Se temperature sensor which can installed between the walls of container. (paragraph [0007]).
 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023 A1],  Scheucher [US 20070188137 A1], Inoue [EP 3247016] and  Se [KR 20120000492]. as applied to claim 22 above, and further in view of Dagget [US 20160159466]. 
Regarding claim 23, Tanaka discloses the method of claim 2 in view of Scheucher, Inoue and Se, but the references are silent over the composition of container. 
Daggett further discloses  the wall comprises a top wall or a side wall, wherein the exterior portion of the wall comprises a thermally conductive material (Preferably the exterior wall 40 are made of a thermally conductive material to transfer heat, paragraph [0094]) and wherein the interior portion of the wall comprises a thermally insulated material (a thermally insulative material may be placed around the interior surface 34 and the side walls 58 to prevent heat transfer into the interior, paragraph [0099], figure 6 ).
It would have been obvious to a person of ordinary skill in the art at the time of filing date of the claimed invention, to use the teaching Daggett can make the container whose interior is insulated and the exterior is of conductive material. With the benefit of combining these two arts the storage battery container can predict the external and internal temperature in accurate way. The transfer of heat from the exterior surface (paragraph [0094]) and save the battery to blocking the heat from outside to inside of the battery (paragraph [0099]) can be achieved by using Daggett reference.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	October 28, 2022